DETAILED ACTION
The present Office Action is responsive to the Amendment received on May 4, 2021.
Preliminary Remark
Claim 11 is canceled.
The allowability of claims 3 and 12 is hereby rescinded based on the below rejections.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (i.e., species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 13, 2020.
The present Office communication contains at least one rejection non-necessitated by Amendment and is therefore made, Non-Final.

Claim Rejections - 35 USC § 112
The rejection of claims 12 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on February 4, 2021 is withdrawn in view of the Amendment received on May 4, 2021.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 2, 7, 8, 10, 11, 18, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Lazar, J.G. (US 2003/0175828 A1, published, September 18, 2003; IDS ref), made in the Office Action mailed on February 4, 2021 is withdrawn in view of the Amendment received on May 4, 2021, as the “antigen” of the imager strand-equivalent of Lazar is RNA:DNA hybrid, which is not a protein or a peptide.
The rejection of claims 1, 7-10, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Nolan et al. (US 2010/0151472, published June 17, 2010), made in the Office Action mailed on February 4, 2021 is withdrawn in view of the Amendment received on May 4, 2021.
Claim Rejections - 35 USC § 103
The rejection of claims 4-6 under 35 U.S.C. 103 as being unpatentable over Lazar, J.G. (US 2003/0175828 A1, published, September 18, 2003; IDS ref), made in the Office Action mailed on February 4, 2021 is withdrawn in view of the Amendment received on May 4, 2021.
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Lazar, J.G. (US 2003/0175828 A1, published, September 18, 2003; IDS ref) in view of Yin et al. (US 2016/0319328 A1, published November 3, 2016), made in the Office Action mailed on February 4, 2021 is withdrawn in view of the Amendment received on May 4, 2021.

Rejection – New Grounds
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (US 2010/0151472, published June 17, 2010) in view of Storhoff et al. (US 2009/0111094 A1, published April 30, 2009).
	With regard to claim 1, Nolan et al. disclose the below structure (from Fig. 2):

    PNG
    media_image1.png
    650
    728
    media_image1.png
    Greyscale
As shown, the artisans disclose providing a sample (target analyte) and contacting the one or more target with one or more target-specific binding partner, wherein said target-specific binding partner is linked to docking strand (see binging element conjugated to a nucleic acid strand “proximal joining element”), contacting that sample with antigen-bound imager strand, wherein the antigen-bound imager strands have complementarity to a docking strand (see where “Central joining element” has a portion that is complementary to the portion of the docking strand conjugated to 
With regard to claim 4, the binding element and detection elements are first bound prior to the binding element being contacted with its target analyte (“[i]n other embodiments, the binding element and the labeling elements are joined before the binding element is contacted with its target”, section [0088]).
	With regard to claims 7, 8, and 20, the target-specific binding partner comprises antibody (see above).
	With regard to claim 9, the docking strand is a nucleic acid strand (see above).
	With regard to claim 10, the imager strand is a nucleic acid strand (see above).
	With regard to claim 19, the artisans disclose multiple types of distal element (antigen-specific binding partner) being used for multiple targets (“[f]or example, it may be intended to join a specific binding element/labeling element pair and not another .. ”, section [0079]; “many distinct classes of joining elements may be used simultaneously in a multiplex reaction generating many distinct classes of assemble detection complexes, wherein each class of assembled detection complexes is defined by a combination of binding element and labeling element present.”, section [0088]).
Nolan et al., while explicitly contemplating that the joining elements found on each of the molecules can range from a variety of reagents, including nucleic acid, peptide nucleic acid, protein, and peptide (“[t]he term ‘Joining Element’ includes a 
Consequently, Nolan et al. do not disclose the joining elements of the central joining element and the distal joining element are antibody-anti-antibody (claim 12), or that the multiple-specific binding partners bind to a single antigen (claim 18).
Nolan et al., while explicitly teaching that intervening washing steps can be performed for the well-known purposes of detecting signals only from the targets present in the sample (“[i]t is desirable to remove unbound detection complexes from a sample prior to measurement.  An objective of this operation is ensure that only detection complexes bound to a target analyte are measured, and thereby ensure that the intensity of the signal will be correlated to the abundance of said target analyte”, 

    PNG
    media_image2.png
    378
    479
    media_image2.png
    Greyscale
Storhoff et al. disclose a method of detecting the presence of a target analyte via a detection scheme depicted in the reproduced figure below (from Fig. 1):
As seen, the target analyte (human IgE) is bound to a primary antibody (rabbit anti-human IgE) which is then bound by a secondary antibody (anti-rabbit antibody) that is directly or indirectly labeled.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nolan et al. and Storhoff et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Nolan et al. explicitly suggest that the joining elements of the their discussed molecules can be nucleic acids (as pictured above), as well as, peptides with specific affinity for another class of joining elements (section [0098]) or a protein with specific affinity for another class of joining elements (section [0099]).
Therefore, one of ordinary skill in the art would have recognized that any elements of the above discussed joining elements could be made of the explicitly depicted oligonucleotides, or proteins and peptides and that when employing them as 
And as evidenced by Storhoff et al., employing a labeled anti-antibody to specifically bind to an antibody involved in a target analyte detection has been well-known.
Therefore, based on the explicit suggestion made by Nolan et al. and the evidence shown by Storhoff et al. in utilizing labeled anti-antibody to antibody binding for analyte detection, said one ordinary skill in the art would have expected that employing the anti-antibody to antibody joining elements between the distal element and the central element (of the above structure) would have produced the same predictable yield of producing a complex that allowed detection of the target analyte in the mehtod of Nolan et al.
As noted in KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that 
With regard to claims 2, 5, and 6, it would have been obvious to perform the wash steps after providing each of the binding/central/distal elements so as to remove any of the unbound elements which could result in the production of non-specific signals, the knowledge of which has been clearly evidenced by Nolan et al., wherein the artisans state:
“It is desirable to remove unbound detection complexes from a sample prior to measurement.  An objective of this operation is ensure that only detection complexes bound to a target analyte are measured, and thereby ensure that the intensity of the signal will be correlated to the abundance of said target analyte” (section [0184])

With regard to claim 3, Nolan et al. also explicitly disclose the reuse of the target analyte by cleaving off the imager strands:
“In some embodiments, assembled detection complexes may be disassembled following detection without destroying the sample.  An objective of this strategy is to enable the reuse of the sample and when it is desirable to measure more analytes on a single sample than can be detection simultaneously by the instrument… enzymatic or catalytic digestion of oligonucleotide joining elements may be performed after a first detection operation …” (section [0213])

With regard to claim 18, Storhoff et al. disclose that the anti-antibody is monoclonal or polyclonal (see section [0058]).

prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Applicant’s arguments are moot in view of the new ground of rejections.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        June 2, 2021
/YJK/